Citation Nr: 0839355	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  05-32 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to service-connected 
bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1959.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that on his substantive appeal (VA Form 9) 
filed in October 2005, the veteran requested a video 
conference hearing before a member of the Board.  A hearing 
was scheduled in October 2007, and the veteran failed to 
report to the hearing without explanation.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) 
(2008); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310(b), was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the United States Court of Appeals for Veterans Claims 
(Court), specifically Allen.

Throughout the pendency of this appeal, the veteran's claim 
of service connection for arteriosclerotic heart disease has 
been adjudicated solely on a direct service connection basis, 
with no references whatsoever to 38 C.F.R. § 3.310, regarding 
the grant of service connection as secondary to a service-
connected disorder.  

In the October 2008 Appellant's Brief, however, the veteran's 
representative indicated that the veteran is indeed 
contending that his ongoing heart condition is related to his 
service-connected varicose veins.  The representative 
asserted that the case was not ready for appellate review for 
reasons including that "VA has failed in its duty to assist 
the appellant by failing to request an opinion on the affect 
the varicose veins would have on the heart."  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (requiring VA to provide a 
veteran with an examination or to obtain a medical nexus 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). 

Several recent Court and United States Court of Appeals for 
the Federal Circuit (Federal Circuit) decisions address this 
type of situation, where an alternate theory of service 
connection is presented to the Board.  In Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006), which concerned both 
direct and presumptive service connection, the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Id. at 313; see 
also Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 
2000); Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd, 421 F.3d 1346 (Fed. Cir. 2005).

The Board also notes that this case is distinct from the type 
of scenario addressed in Robinson v. Mansfield, 21 Vet. App. 
545, 551-52 (2008).  That case concerned a new theory of 
service connection that had been raised by the representative 
on appeal to the Court, rather than prior to the Board's 
adjudication.  In that case, the Court affirmed that although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  The Court nevertheless found that 
the Board is not required to sua sponte raise and reject all 
possible theories of entitlement in order to render a valid 
opinion even though it is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the nonadversarial 
administrative adjudication process.  Id.

In the present case, the Board has been made aware of an 
additional theory of service connection, namely secondary 
service connection, and must accordingly address this theory.  
An examination should also be conducted to address this 
theory.  38 U.S.C.A. § 5103A(d) (West 2002).  In the absence 
of proper notification to the veteran of, and adjudication 
under, the applicable regulation (38 C.F.R. § 3.310), 
however, further development and adjudication is required 
before the Board can proceed with a final determination on 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of service connection for 
arteriosclerotic heart disease on a 
secondary basis.  The letter must 
inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, and inform him 
of the type of evidence that he is 
expected to provide.

As the veteran's representative has 
raised the issue of service connection 
as secondary to the service-connected 
varicose veins, this letter must set 
forth the provisions of 38 C.F.R. § 
3.310, specifically to include the 
recently added provisions of 38 C.F.R. 
§ 3.310(b) concerning aggravation due 
to a service-connected disorder.  [The 
July 2006 duty to assist letter was 
sent prior to this regulatory 
amendment.]

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the etiology of his arteriosclerotic 
heart disease.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based on a review of the 
claims file and the clinical findings 
of the examination, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the veteran's 
arteriosclerotic heart disease is: 1) 
caused by the veteran's service-
connected varicose veins; or 2) is 
aggravated by the service-connected 
varicose veins.  The examiner should 
provide a complete rationale for all 
conclusions reached in a typewritten 
report.

3.  After the above development is 
completed, readjudicate the veteran's 
claim.  If the claim on appeal remains 
denied, issue a Supplemental Statement 
of the Case to the veteran and his 
representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




